UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1une 30, 2010 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1TO Commission file number 0-25286 CASCADE FINANCIAL CORPORATION (Exact name of registrant as specified in its charter) Washington 91-1661954 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 2828 Colby Avenue Everett, Washington (Address of principal executive offices) (Zip Code) (425) 339-5500 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding twelve months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past ninety days. Yes þNo ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding twelve months (or for such shorter period that the registrant was required to submit and post such files).Yes þNo ¨ Indicate by check mark whether the registrant is a “large accelerated filer”, an “accelerated filer”, a “non-accelerated filer”, or a “smaller reporting company”. See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated Filer ¨Accelerated Filer ¨Non-Accelerated Filer þSmaller Reporting Company ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes ¨No þ Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class Outstanding as of August 12, 2010 Common Stock ($.01 par value) 1 CASCADE FINANCIAL CORPORATION FORM 10-Q For the Quarter Ended June 30, 2010 INDEX PAGE PART I — Financial Information: Item 1 — Financial Statements: — Consolidated Balance Sheets 3 — Consolidated Statements of Operations 4 — Consolidated Statements of Stockholders’ Equity 5 — Consolidated Statements of Comprehensive Loss 6 — Consolidated Statements of Cash Flows 7 — Notes to Consolidated Financial Statements 9 Item 2 — Management’s Discussion and Analysis of Financial Condition and Results of Operations 31 Item 3 — Quantitative and Qualitative Disclosures about Market Risk 60 Item 4 — Controls and Procedures 62 PART II — Other Information: Item 1 — Legal Proceedings 62 Item 1A — Risk Factors 62 Item 2 — Unregistered Sales of Equity Securities and Use of Proceeds 64 Item 3 — Defaults Upon Senior Securities 65 Item 4 — (Removed & Reserved) 65 Item 5 — Other Information 65 Item 6 — Exhibits 65 — Signatures 66 2 PART I –– FINANCIAL INFORMATION Item 1 – Financial Statements CASCADE FINANCIAL CORPORATION AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (Unaudited) (Dollars in thousands, except share and per share amounts) June 30, December 31, Assets Cash on hand and in banks $ $ Interest-earning deposits in other institutions Securities available-for-sale, fair value Securities held-to-maturity, amortized cost Federal Home Loan Bank (FHLB) stock Loans, net Goodwill - Premises and equipment, net Cash surrender value of bank-owned life insurance (BOLI) Real estate owned (REO), net Prepaid FDIC insurance premiums Federal income tax receivable - Accrued interest receivable and other assets Total assets $ $ Liabilities Deposits $ $ FHLB advances Securities sold under agreements to repurchase Junior subordinated debentures Junior subordinated debentures, fair value Federal Reserve Bank (FRB) Term Auction Facility (TAF) borrowing - Accrued interest payable, expenses and other liabilities Total liabilities Commitments and contingencies (Note 14) Stockholders’ equity Preferred stock, no par value, authorized 38,970 shares; Series A (liquidation preference $1,000 per share); issued and outstanding 38,970 shares at June 30, 2010 and December 31, 2009 Preferred stock, $.01 par value, authorized 500,000 shares; no shares issued or outstanding - - Common stock, $.01 par value, authorized 65,000,000 shares at June 30, 2010 and 25,000,000 shares at December 31, 2009; issued and outstanding 12,271,529 shares at June 30, 2010 and 12,146,080 shares at December 31, 2009 Additional paid-in capital (Accumulated deficit) retained earnings ) Accumulated other comprehensive income (loss), net of tax at December 31, 2009 ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ See notes to Consolidated Financial Statements 3 CASCADE FINANCIAL CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended June 30, Six Months Ended June 30, (Dollars in thousands, except share and per share amounts) Interest income Loans, including fees $ Securities available-for-sale Securities held-to-maturity Interest-earning deposits 79 10 20 Total interest income Interest expense Deposits FHLB advances Securities sold under agreements to repurchase Junior subordinated debentures FRB TAF borrowings - 39 2 87 Total interest expense Net interest income Provision for loan losses Net interest loss after provision for loan losses ) Other income Checking service fees Other service fees Increase in cash surrender value of BOLI, net Gain on sales/calls of securities available-for-sale, net Gain on calls of securities held-to-maturity, net - 28 3 Gain on sale of loans 11 98 37 Gain on fair value of financial instruments, net - 12 - Other Total other income Other expense Salaries and employee benefits Occupancy FDIC insurance premiums Legal Other insurance premiums 63 REO and real estate in acquisition (REA) Writedown/loss on sales of REO Other Other-than-temporary impairment (OTTI) - - - Goodwill impairment Total other expenses Loss before (benefit) provision for federal income taxes ) (Benefit) provision for federal income taxes - ) ) Net loss ) Dividends on preferred stock Accretion of issuance discount on preferred stock Net loss attributable to common stockholders $ ) $ ) $ ) $ ) See notes to Consolidated Financial Statements 4 CASCADE FINANCIAL CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended June 30, Six Months Ended June 30, (Dollars in thousands, except share and per share amounts) Net loss per common share, basic $ ) $ ) $ ) $ ) Weighted average number of shares outstanding, basic Net loss per common share, diluted $ ) $ ) $ ) $ ) Weighted average number of shares outstanding, diluted Dividends declared per share $ CONSOLIDATED STATEMENTS OF STOCKHOLDERS’ EQUITY (Unaudited) (Accumulated Accumulated (Dollars in thousands, except share and per share amounts) Preferred Common Stock Additional Paid-in Deficit) Retained Other Comprehensive Total Stockholders’ Stock Shares Amount Capital Earnings Income (Loss) Equity Balances at December 31, 2008 $ ) $ Dividends declared - Common stock ($0.01 per share) - ) - ) Preferred stock ($49.86 per share) - ) - ) Stock award plan - Tax benefit from stock-basedcompensation - - - 4 - - 4 Stock-based compensation - Net loss - ) - ) Accretion of discount on preferred stock - - - ) - - Other comprehensive loss, net of tax benefit of $(266) - ) ) Balances at December 31, 2009 $ ) $ Dividends declared - Preferred stock ($12.80 per share) - ) - ) Stock award plan - 1 54 - - 55 Stock-based compensation - - - 16 - - 16 Net loss - ) - ) Accretion of discount on preferred stock - - - ) - - Other comprehensive income, net oftax expense of $1,276 - Balances at March 31, 2010 $ Dividends declared - Preferred stock ($12.91 per share) - ) - ) Sale of common stock - 1 - - Stock-based compensation - - - 14 - - 14 Net loss - ) - ) Accretion of discount on preferred stock - - - ) - - Other comprehensive income - Balances at June 30, 2010 $ ) $ $ See notes to Consolidated Financial Statements 5 CASCADE FINANCIAL CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF COMPREHENSIVE LOSS (Unaudited) Three Months Ended Six Months Ended June 30, June 30, (Dollars in thousands) Net loss $ ) $ ) $ ) $ ) Unrealized gain (loss) on securities available-for-sale, net of tax provision (benefit) of $0 and $(1,139) for the three months ended June 30, 2010, and 2009, respectively, and $1,267 and $(456) for the six months ended June 30, 2010, and 2009, respectively. ) ) Reclassification adjustment for gains on securities included in net loss, net of tax provision of $0 and $69 for the three months ended June 30, 2010, and 2009, respectively, and $627 and $69 for the six months ended June 30, 2010, and 2009, respectively. Comprehensive loss $ ) $ ) $ ) $ ) See notes to Consolidated Financial Statements 6 CASCADE FINANCIAL CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Six Months Ended June 30, (Dollars in thousands) Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash provided by operating activities: Depreciation and amortization of premises and equipment Provision for losses on loans REO writedowns Goodwill impairment Increase in cash surrender value of BOLI ) ) Amortization of retained servicing rights 11 15 Amortization of core deposit intangible 70 70 Net change in deferred tax asset ) Deferred loan fees, net of amortization ) Gain on sale of loans ) ) Stock award plan compensation 8 (4 ) Stock-based compensation 30 87 Excess tax benefit from stock-based payments - (4 ) Net change in fair value of financial instruments - ) Net gain on sales/calls of securities available-for-sale ) ) Net gain on calls of securities held-to-maturity (3 ) ) Net (gain) loss on sales of REO ) Other-than-temporary impairment on investments - Net change in accrued interest receivable and other assets ) Net change in accrued interest payable, expenses and other liabilities ) Net cash provided by operating activities Cash flows from investing activities: Loans originated net of principal repayments, net ) Purchases of securities available-for-sale ) ) Proceeds from sales/calls of securities available-for-sale Principal repayments on securities available-for-sale Purchases of securities held-to-maturity ) - Proceeds from calls of securities held-to-maturity Principal repayments on securities held-to-maturity Purchases of premises and equipment ) ) Proceeds from sales/retirements of premises and equipment - 2 Proceeds from sales/retirements of REO REO capital improvements ) (7 ) Change in Community Reinvestment Act (CRA) investment ) ) Net cash used in investing activities ) ) Subtotal, carried forward $ ) $ ) See notes to Consolidated Financial Statements 7 CASCADE FINANCIAL CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (Continued) (Unaudited) Six Months Ended June 30, (Dollars in thousands) Subtotal, brought forward $ ) $ ) Cash flows from financing activities: Proceeds from issuance of common stock 47 Sale of common stock - Dividends paid on common stock - ) Dividends paid on preferred stock - ) Excess tax benefits from stock-based payments - 4 Net increase (decrease) in deposits ) Net decrease in FHLB advances - ) Net increase in securities sold under agreements to repurchase 10 Net (decrease) increase in Federal Reserve TAF borrowing ) Net decrease in advance payments by borrowers for taxes and insurance ) ) Net cash provided by financing activities Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental disclosures of cash flow information—cash paid during the period for: Interest $ $ Income taxes - 50 Supplemental schedule of non-cash investing activities: Change in unrealized gain (loss) on securities available-for-sale, net of tax ) Dividends accrued on preferred stock Loans transferred to REO See notes to Consolidated Financial Statements 8 CASCADE FINANCIAL CORPORATION AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS June 30, 2010 (Unaudited) Note 1 – Basis of Presentation of Financial Information The accompanying financial information is unaudited and has been prepared from the Consolidated Financial Statements of Cascade Financial Corporation (Corporation), and its wholly owned subsidiaries, Cascade Bank (Cascade or the Bank) and Cascade Capital Trust I, II and III, which were formed for holding trust preferred securities. Subsidiaries under the Bank include Colby Real Estate LLC and 2011 Yale Avenue East, both formed to acquire, manage and sell REO properties. This financial information conforms to accounting principles generally accepted in the United States of America and to general practices within the financial institutions industry, where applicable. All significant intercompany balances have been eliminated in the consolidation. In the opinion of management, the financial information reflects all adjustments (consisting of normal recurring adjustments) necessary for a fair presentation of the financial condition, results of operations, and cash flows of the Corporation pursuant to the requirements of the Securities and Exchange Commission (SEC) for interim reporting. Operating results for the six months ended June 30, 2010 are not necessarily indicative of the results that may be expected for the year ending December 31, 2010. Certain information and footnote disclosures included in the Corporation’s financial statements for the year ended December 31, 2009, have been condensed or omitted from this report. Accordingly, these statements should be read in conjunction with the financial statements and notes thereto included in the Corporation’s December 31, 2009 Annual Report on Form 10-K. The Consolidated Financial Statements have been prepared in conformity with GAAP established by the Financial Accounting Standards Board (FASB).References to GAAP issued by the FASB in these footnotes are to the FASBAccounting Standards Codification™ , sometimes referred to as the Codification or ASC.In preparing the financial statements, management is required to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenue and expenses for the reporting period.Actual results could differ from those estimates.Material estimates that are particularly susceptible to significant change in the near term are the fair value of financial instruments and other than temporary impairment (OTTI), the valuation of other real estate owned, and the allowance for loan losses. Written Agreement On July 20, 2010, the Board of Directors of Cascade Bank stipulated to the entry of a Consent Order with the FDIC and Washington State DFI, effective July 21, 2010.Under the Order, Cascade Bank is required, among other things, to improve asset quality and reduce classified assets; to improve profitability; and to increase Tier 1 capital to 10% and Risk Based Capital to 12% within 120 days. See Note 11 for more information regarding the Consent Order. 9 Note 2 - Recently Issued Accounting Standards In June 2009, the FASB issued guidance on accounting for transfers of financial assets to improve the reporting for the transfer of financial assets resulting from (1) practices that have developed since the issuance of the prior standardthat are not consistent with the original intent and key requirements of the prior standard, and (2) concerns of financial statement users that many of the financial assets (and related obligations) that have been derecognized should continue to be reported in the financial statements of transferors.This guidance is included in the Codification as ASC 860. The Corporation adopted this guidance effective January 1, 2010.The adoption did not have a material impact on the Corporation’s Consolidated Financial Statements. In June 2009, the FASB issued guidance on the consolidation of variable interest entities to improve financial reporting by enterprises involved with variable interest entities and to provide more relevant and reliable information to users of financial statements.This guidance is included in the Codification as part of ASC 810.The Corporation adopted this guidance effective January 1, 2010.The adoption did not have a material impact on the Corporation’s Consolidated Financial Statements. In December 2009, the FASB issued Accounting Standards Update (ASU) 2009-16, Transfer and Servicing (Topic 860) – Accounting for Transfers of Financial Assets (ASU 09-16)which amendsASC 860-10, Transfers and Servicing-Overall (ASC 860-10) and adds transition paragraphs 860-10-65-3 of ASC 860-10.ASC 860-10requires more information about transfers of financial assets, including securitization transactions, and where companies have continuing exposure to the risks related to transferred financial assets. It eliminates the concept of a “qualifying special-purpose entity,” changes the requirements for derecognizing financial assets, and requires additional disclosures. ASC 860-10 is effective at the start of a Corporation’s first fiscal year beginning after November15, 2009, or January1, 2010 for companies reporting earnings on a calendar-year basis. The adoption of ASC 860-10 did not have a material impact on the Corporation’s Consolidated Financial Statements. In January 2010, the FASB issued ASU 2010-06, Fair Value Measurements and Disclosures (Topic 820) – Improving Disclosures about Fair Value Measurements (ASU 10-06). ASU 10-06 revises two disclosure requirements concerning fair value measurements and clarifies two others. It requires separate presentation of significant transfers into and out of Levels 1 and 2 of the fair value hierarchy and disclosure of the reasons for such transfers. It will also require the presentation of purchases, sales, issuances and settlements within Level 3 on a gross basis rather than a net basis. The amendments also clarify that disclosures should be disaggregated by class of asset or liability and that disclosures about inputs and valuation techniques should be provided for both recurring and non-recurring fair value measurements. The Corporation’s disclosures about fair value measurements are presented in Note 13 - Fair Value Measurements. These new disclosure requirements were adopted by the Corporation during the current period, with the exception of the requirement concerning gross presentation of Level 3 activity, which is effective for fiscal years beginning after December 15, 2010. With respect to the portions of this ASU that were adopted during the current period, the adoption of this standard did not have a material impact on the Corporation’s Consolidated Financial Statements. Management does not believe that the adoption of the remaining portion of this ASU will have a material impact on the Corporation’s Consolidated Financial Statements. 10 In January 2010, the FASB issued ASU 2010-01, Equity (Topic 505) – Accounting for Distributions toShareholders with Components of Stock and Cash.The amendments in this update clarify that the stock portion of a distribution to shareholders that allows them to elect to receive cash or stock with a potential limitation on the total amount of cash that all shareholders can elect to receive in the aggregate is considered a share issuance that is reflected in earnings per share prospectively and is not a stock dividend.This update codifies the consensus reached in EITF Issue No. 09-E, Accounting for Stock Dividends, Including Distributions to Shareholders with Components of Stock and Cash.This update is effective for interim and annual periods ending on or after December 15, 2009, and should be applied on a retrospective basis.The implementation of this standard did not have a material impact on the Corporation’s Consolidated Financial Statements. In July 2010, the FASB issued ASU 2010-20, Receivables (Topic 310) – Amendments to Disclosures about the Credit Quality of Financing Receivables and the Allowance for Credit Losses. The amendments require an entity to provide enhanced or additional disclosures that facilitate financial statements users’ evaluation of the nature of credit risk inherent in the entity’s portfolio of financing receivables, how that risk is analyzed and assessed in arriving at the allowance for credit losses, and the changes and reasons for those changes in the allowance for credit losses. This ASU is effective for interim and annual reporting periods ending on or after December 15, 2010. Management is currently evaluating the requirements of this guidance but does not expect the adoption of this ASU will have a material impact on the Corporation’s Consolidated Financial Statements. Note 3 - Investment Securities The following table presents the amortized cost, unrealized gains, unrealized losses and fair value of available-for-sale and held-to-maturity securities at June 30, 2010, and December 31, 2009. June 30, 2010 (Dollars in thousands) Amortized Cost Gross Unrealized Gains Gross Unrealized Losses Fair Value Securities available-for-sale Mortgage-backed securities $ $ $ ) $ Agency notes & bonds - US Treasury notes - FDIC guaranteed debt 21 - Total $ $ $ ) $ Securities held-to-maturity Mortgage-backed securities $ $ $
